Citation Nr: 1235391	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of herniated disc, L4, L5, and S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1988 to November 1988, and from January 1990 to November 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Separate 10 percent ratings have been assigned for radiculopathy into each leg.  Those matters are not specifically on appeal.  The claim has developed only on the issue set forth on the title page.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

In January and March 2012, the Veteran submitted additional medical evidence along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the Veteran's claims file, the Board finds that further RO action on the claim for increased rating for herniated disc, L4, L5, and S1, is warranted.

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability, reporting that he has suffered from incapacitating episodes lasting a total duration of at least 6 weeks during a 12 months period, and it has led to increased absenteeism at his work.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  (2011).  

While the Veteran was afforded VA examinations in February 2009 and March 2010, the examiner only noted that the Veteran did not experience any flare-ups or incapacitating episodes without further comment.  However, given the Veteran's report of incapacitating episodes and submission of his work records reflecting increased absenteeism, the Board believes that a full discussion on whether the Veteran suffers from incapacitating episodes of intervertebral disc syndrome, and if so, the length and total duration of these episodes during any 12-month period pertinent to this appeal, is necessary.  Further, any additional documentation as to who order the incapacitation should be solicited.

In addition, the newly-submitted evidence reflects that the Veteran underwent epidural injection at the L5 and S1 levels in September 2011, lumbar discography with fluoroscopy at L2-3, L3-4, L4-5, and L5-S1 in February 2012, and translaminar lumbar laminectomy, partial facetectomy, and discectomy at L-S1 and postlateral lumbar discectomy at L4 in March 2012.

Given the foregoing, and in light of VA's duty to conduct a thorough and contemporaneous medical examination, and the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability, in particular records from East Orange VA medical center.  If the Veteran identifies any other pertinent medical or other related records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  Specifically, if periods of incapacitation were ordered by medical providers, appellant is requested to identify the provider and assist in obtaining the records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination to report orthopedic and neurological findings.  All indicated tests should be accomplished and all findings reported in detail.

The entire claims file must be made available to any examiner designated to examine the Veteran, and any examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Any examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

Neurological findings - The examiner should identify all neurological impairment associated with the lumbar spine.  

Orthopedic findings - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the lumbar spine; and, if so whether such ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks,

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


